FILED
                            NOT FOR PUBLICATION                            MAR 17 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 12-50353

               Plaintiff - Appellee,             D.C. No. 5:10-cr-00027-VAP

  v.
                                                 MEMORANDUM*
GREGORY ANTHONY FLORES, a.k.a.
Greg Flores, a.k.a. Gregor A. Flores, a.k.a.
Gregory Flores,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                             Submitted March 10, 2014**

Before:        PREGERSON, LEAVY, and MURGUIA, Circuit Judges.

       Gregory Anthony Flores appeals from the district court’s judgment and

challenges the 144-month sentence imposed following his guilty-plea conviction

for wire fraud conspiracy, in violation of 18 U.S.C. §§ 1343 and 1349; and tax

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
evasion, in violation of 26 U.S.C. § 7201. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      Flores contends that his sentence is substantively unreasonable in light of his

age and poor health, and because U.S.S.G. § 2B1.1 lacks proper empirical

foundation. The district court did not abuse its discretion in imposing Flores’s

sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The within-

Guidelines sentence is substantively reasonable in light of the 18 U.S.C. § 3553(a)

sentencing factors and the totality of the circumstances, including Flores’s offense

conduct. See id. Moreover, the district court was under no obligation to vary from

the Guidelines based on policy considerations. See United States v. Carper, 659
F.3d 923, 925 (9th Cir. 2011).

      AFFIRMED.




                                          2                                    12-50353